Case 3:18-cv-00675-CRS-CHL Document 23 Filed 01/24/19 Page 1 of 2 PageID #: 167


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION

FRANK NELSON                                   §       Civil Action No. 3:18-cv-00675-CRS
   Plaintiff                                   §
                                               §
 VS.                                           §
                                               §          NOTICE OF VOLUNTARY
 DEPUY SYNTHES SALES, INC.,                    §          DISMISSAL PURSUANT TO
 ET AL.                                        §          F.R.C.P. 41(a)(1)(A)(i)
       Defendants                              §


            NOTICE OF VOLUNTARY DISMISSAL AS TO DEFENDANTS
       DEPUY SYNTHES SALES, INC., DEPUY SYNTHES, INC., MEDICAL DEVICE
          BUSINESS SERVICES, INC., F/K/A DEPUY ORTHOPAEDICS, INC.,
          AND JOHNSON & JOHNSON PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

         Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the Plaintiff

 Frank Nelson, and their counsel, hereby give notice that the above captioned action is voluntarily

 dismissed, without prejudice against Defendants DePuy Synthes Sales, Inc.; DePuy Synthes, Inc.;

 Medical Device Business Services, Inc., f/k/a DePuy Orthopaedics, Inc.; and Johnson & Johnson.


         DATE: January 24, 2019.

                                              Respectfully submitted,


                                                       By: /s/ Russell S. Briggs              .
                                                       Russell S. Briggs
                                                       Texas State Bar No: 02987720
                                                       Fibich, Leebron, Copeland & Briggs
                                                       1150 Bissonnet Street
                                                       Houston, TX 77005-1848
                                                       (713) 751-0025
                                                       (713) 751-0030 fax
                                                       rbriggs@fibichlaw.com

                                                       ATTORNEYS FOR PLAINTIFF



                                                   1
Case 3:18-cv-00675-CRS-CHL Document 23 Filed 01/24/19 Page 2 of 2 PageID #: 168




                                  CERTIFICATE OF SERVICE

          I, hereby certify today that I electronically filed the foregoing document with the Clerk

of Court using the CM/ECF system which will send notification of such filing to all parties of

record.




                                                               /s/ Russell S. Briggs
                                                               Russell S. Briggs




                                                  2
